EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is an examiner’s statement of reasons for allowance: 
Claims 20, 23 and 26 are directed to patent eligible subject matter because they are directed to a process (Step 1: Yes); the claims recite the law of nature, i. e. the relationship between density of the circulating brain microvascular endothelial cells in peripheral blood during pathology of traumatic brain injury, brain microbial infection or blood brain barrier injury (Step 2A/1: Yes); the claims further add significantly more to the judicial exception by reciting using lectin coated magnetic beads and major facilitator superfamily domain-containing protein antibody coated magnetic beads together, which is not routine and conventional at the time of filing of the instant patent application (Step 2B: Yes). See 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Claims 20, 23 and 26 are allowed.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
March 15, 2021